                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 17-cv-02566-KAW
                                           JERRY HUGGINS,
                                   8
                                                        Plaintiff,                          ORDER GRANTING PLAINTIFF'S
                                   9                                                        MOTION FOR SUMMARY
                                                 v.                                         JUDGMENT; DENYING
                                  10                                                        DEFENDANT'S CROSS-MOTION FOR
                                           NANCY A. BERRYHILL,                              SUMMARY JUDGMENT
                                  11
                                                        Defendant.                          Re: Dkt. Nos. 20, 27
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jerry Huggins seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the

                                  14   Commissioner's final decision, and the remand of this case for further proceedings.

                                  15          Pending before the Court is Plaintiff's motion for summary judgment and Defendant's

                                  16   cross-motion for summary judgment. Having considered the papers filed by the parties, and for

                                  17   the reasons set forth below, the Court GRANTS Plaintiff's motion for summary judgment, and

                                  18   DENIES Defendant's cross-motion for summary judgment, and remands the case for further

                                  19   proceedings.

                                  20                                        I.    BACKGROUND
                                  21          Plaintiff applied for Title XVI disability benefits on November 29, 2012. (Administrative

                                  22   Record ("AR") 205.)1 Plaintiff asserted disability beginning January 1, 2002. (AR 434.) The

                                  23   Social Security Administration ("SSA") denied Plaintiff's application initially and on

                                  24   reconsideration. (AR 235, 261.) Plaintiff requested a hearing before an Administrative Law

                                  25   Judge ("ALJ"). (AR 273.)

                                  26          The ALJ considered a number of opinions and medical records in rendering a decision. In

                                  27
                                       1
                                  28    Plaintiff also applied for Title II benefits, but subsequently withdrew his Title II claims. (AR 22-
                                       23.)
                                   1   January 2013, U. Mini B. Swift stated that Plaintiff had been her patient since December 2010,

                                   2   and that he was seen about every three months. (AR 1616.) Dr. Swift diagnosed congestive heart

                                   3   failure, hypertension, chronic obstructive pulmonary disease ("COPD"), and Hepatitis C. (AR

                                   4   1616.) She opined that Plaintiff could continuously stand for three hours, continuously sit upright

                                   5   for six to eight hours, and walk six city blocks without stopping, and found limitations with his

                                   6   ability to reach at and below waist level, lift, carry, bend, squat, and kneel. (AR 1617-18.)

                                   7          On April 4, 2013, Vanina Gunarto, FNP-BC, stated that Plaintiff alleged he could

                                   8   occasionally lift and carry ten pounds. (AR 565.) Nurse Practitioner Gunarto opined Plaintiff

                                   9   could frequently carry less than ten pounds, stand or walk between two and six hours, and sit less

                                  10   than six hours. (AR 565.)

                                  11          On April 22, 2013, Plaintiff was examined by Eugene McMillan, M.D. (AR 1824.)

                                  12   During the physical examination, Dr. McMillan observed 2+ edema on Plaintiff's left leg and none
Northern District of California
 United States District Court




                                  13   on the right, and that Plaintiff was able to walk without an ambulatory aid. (AR 1827.) Plaintiff's

                                  14   range of motion, strength, wrist, elbows, shoulders, hips, knees, and ankles were normal. (AR

                                  15   1827.) Dr. McMillan opined that Plaintiff could occasionally lift and carry 20 pounds, and

                                  16   frequently lift and carry 10 pounds. (AR 1827.) Plaintiff could stand and walk for six hours, but

                                  17   would require breaks approximately every hour. Plaintiff had no limits for sitting, and could

                                  18   engage in activities that require stooping, kneeling, crouching, and crawling for up to a third of the

                                  19   workday. Dr. McMillan also opined that Plaintiff would have to avoid working in environments

                                  20   that are humid or where he would have prolonged exposure to dust and fumes. (AR 1827.)

                                  21          In May 2013, Shilper Patel, M.D. opined that Plaintiff was limited to less than sedentary

                                  22   work. (AR 1832-33.) It is unclear what Dr. Patel's relationship is to Plaintiff.

                                  23          On May 29, 2013, Lisa Kalich, Psy.D. examined Plaintiff. Plaintiff admitted to being

                                  24   violent in his relationships, and using cocaine and marijuana. (AR 1840-41.) Dr. Kalich noted

                                  25   that Plaintiff participated in supportive psychotherapy while incarcerated in 2010 and 2011, and

                                  26   that those treatment notes reflected symptoms of depression and anxiety. (AR 1842.) Dr. Kalich

                                  27   observed Plaintiff as having no symptoms of depression or anxiety, but that he appeared guarded,

                                  28   irritable, distrustful, and reluctant to reveal personal information. (AR 1842.) Dr. Kalich
                                                                                         2
                                   1   determined that Plaintiff had moderate depression and antisocial personality traits, although he did

                                   2   not meet the full criteria for antisocial personality disorder. (AR 1842-43.) Dr. Kalich opined that

                                   3   Plaintiff had mild impairments in activities of daily living due to his mental health symptoms,

                                   4   primarily because his depression affected his ability to complete tasks. (AR 1843.) Dr. Kalich

                                   5   found that Plaintiff had moderate to marked impairment in social interactions, with little insight

                                   6   into his problems with anger and aggression which would make his workplace relationships

                                   7   unstable. (AR 1843-44.) Plaintiff would also have great difficulty responding to criticism or

                                   8   feedback. (AR 1844.) Dr. Kalich also found mild difficulty concentrating, and opined that if

                                   9   Plaintiff's physical ailments worsened, his mental health symptoms would become more

                                  10   pronounced. (AR 1844.)

                                  11          Starting in March 2015, Plaintiff began receiving psychological treatment from Ted

                                  12   AAmes, Ph.D. (AR 2104.) During their sessions, Dr. AAmes observed Plaintiff as being
Northern District of California
 United States District Court




                                  13   fatigued, guarded, depressed, sad, anxious, numb, and physical discomfort, and having blunted

                                  14   emotions, difficulties maintaining focus, and self-blame. (AR 2104, 2119, 2123, 2125, 2127, 2129,

                                  15   2133, 2140, 2141.) In July 2015, Plaintiff appeared more rested following two hernia surgeries

                                  16   and at times stated he had better sleep, but still continued to have sleep problems. (AR 2136,

                                  17   2137, 2140, 2141.)

                                  18          On September 25, 2015, Dr. AAmes completed a mental impairment questionnaire,

                                  19   diagnosing post-traumatic stress disorder ("PTSD") and personality disorder, and described

                                  20   clinical findings of persistent/fluctuating depressed mood, anger and irritability with a pattern of

                                  21   interpersonal conflict, hypervigilance, detachment and isolative behavior, suspiciousness,

                                  22   recurrent nightmares, sleep disturbance, somatic complaints, and anxiety. (AR 2099.) Dr. AAmes

                                  23   opined that Plaintiff's symptoms would require him to be absent from work more than four days a

                                  24   week, and would have extreme limitations in his ability to maintain regular attendance, complete a

                                  25   normal workday and workweek, accept instructions and respond appropriately to criticism from

                                  26   supervisors, deal with the stress of semiskilled or skilled work, and maintain socially appropriate

                                  27   behavior. (AR 2101-02.) Plaintiff would also have marked limitations in his ability to maintain

                                  28   attention for two-hour segments, sustain an ordinary routine without special supervision, work in
                                                                                         3
                                   1   coordination with or proximity to others without being unduly distracted, ask simple questions or

                                   2   requests, respond appropriately to changes in a routine work setting, deal with normal stress,

                                   3   understand and remember detailed instructions, carry out detailed instructions, and interact

                                   4   appropriately with the general public. (AR 2101-02.)

                                   5          A hearing was held on June 9, 2015, which was continued to give Plaintiff time to obtain

                                   6   representation. (AR 92-96.) A second hearing was held on September 29, 2015, during which

                                   7   Plaintiff testified that he slept all the time, and would get angry and act out. (AR 83.) Plaintiff

                                   8   also testified he could sometimes do his own grocery shopping. (AR 84.) The ALJ asked Plaintiff

                                   9   if he had gotten mental health treatment while incarcerated. (AR 87.) Plaintiff replied his

                                  10   treatment had been "all for physical," but further stated that he saw psych a few times. (AR 88.)

                                  11   Plaintiff's attorney noted that Plaintiff received counseling in prison. (AR 88.) The ALJ stated

                                  12   that he did not see any treatment records from Plaintiff's incarceration, and continued the hearing.
Northern District of California
 United States District Court




                                  13   (AR 88-89.)

                                  14          A third hearing was held on December 8, 2015. (AR 22.) There, the ALJ asked if the

                                  15   record was complete, to which Plaintiff's attorney replied, "I hope so." (AR 23.) The ALJ asked if

                                  16   as far as counsel knew, all relevant records had been submitted after exercising due diligence.

                                  17   (AR 24.) Plaintiff's attorney responded, "Well, probably not due diligence, but some diligence."

                                  18   (AR 24.)

                                  19          At the hearing, Dr. Bruce Biller diagnosed dilated cardiomyopathy, congestive heart

                                  20   failure, cocaine use and abuse, hypertension, Hepatitis C, depression, and anti-social personality.

                                  21   (AR 26.) Dr. Biller noted that a big issue was whether non-compliance with medication and

                                  22   recommendations, as well as cocaine use, caused episodes of acute congestive heart failure. (AR

                                  23   28-29, 38.) Plaintiff also testified, stating that he had seen Dr. AAmes two weeks prior. (AR 54.)

                                  24          Following the hearings, the ALJ rejected Plaintiff's application on January 12, 2016. (AR

                                  25   205-219.) A request for review of the ALJ's decision was filed with the Appeals Council on

                                  26   March 13, 2016. (AR 18.) During the review by the Appeals Council, additional medical records

                                  27   were submitted, including from Santa Rita Jail dating from February 3, 2010 through December

                                  28   28, 2015, Alta Bates Summit Medical center from September 30, 2013 through January 1, 2015,
                                                                                          4
                                   1   and Dr. AAmes from October 2, 2015 through December 16, 2015, as well as a mental

                                   2   impairment questionnaire completed by Dr. AAmes on May 12, 2016. (AR 5-6.) The Appeals

                                   3   Council denied Plaintiff's request for review on March 7, 2017. (AR 1.)

                                   4           On May 4, 2017, Plaintiff commenced this action for judicial review pursuant to 42 U.S.C.

                                   5   § 405(g). (Compl., Dkt. No. 1.) On April 25, 2018, Plaintiff filed his motion for summary

                                   6   judgment. (Plf.'s Mot., Dkt. No. 20.) On August 6, 2018, Defendant filed her opposition and

                                   7   cross-motion for summary judgment. (Def.'s Opp'n, Dkt. No. 27.) On September 19, 2018,

                                   8   Plaintiff filed his reply. (Plf.'s Reply, Dkt. No. 31.)

                                   9                                      II.    LEGAL STANDARD
                                  10           A court may reverse the Commissioner's denial of disability benefits only when the

                                  11   Commissioner's findings are 1) based on legal error or 2) are not supported by substantial

                                  12   evidence in the record as a whole. 42 U.S.C. § 405(g); Tackett v. Apfel, 180 F.3d 1094, 1097
Northern District of California
 United States District Court




                                  13   (9th Cir. 1999). Substantial evidence is "more than a mere scintilla but less than a

                                  14   preponderance"; it is “such relevant evidence as a reasonable mind might accept as adequate to

                                  15   support a conclusion.” Id. at 1098; Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996). In

                                  16   determining whether the Commissioner's findings are supported by substantial evidence, the

                                  17   Court must consider the evidence as a whole, weighing both the evidence that supports and the

                                  18   evidence that detracts from the Commissioner's conclusion. Id. "Where evidence is susceptible

                                  19   to more than one rational interpretation, the ALJ's decision should be upheld." Ryan v. Comm'r

                                  20   of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

                                  21           Under SSA regulations, disability claims are evaluated according to a five-step sequential

                                  22   evaluation. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998). At step one, the Commissioner

                                  23   determines whether a claimant is currently engaged in substantial gainful activity. Id. If so, the

                                  24   claimant is not disabled. 20 C.F.R. § 404.1520(b). At step two, the Commissioner determines

                                  25   whether the claimant has a "medically severe impairment or combination of impairments," as

                                  26   defined in 20 C.F.R. § 404.1520(c). Reddick, 157 F.3d 715 at 721. If the answer is no, the

                                  27   claimant is not disabled. Id. If the answer is yes, the Commissioner proceeds to step three, and

                                  28   determines whether the impairment meets or equals a listed impairment under 20 C.F.R. § 404,
                                                                                           5
                                   1   Subpart P, Appendix 1. 20 C.F.R. § 404.1520(d). If this requirement is met, the claimant is

                                   2   disabled. Reddick, 157 F.3d 715 at 721.

                                   3          If a claimant does not have a condition which meets or equals a listed impairment, the

                                   4   fourth step in the sequential evaluation process is to determine the claimant's residual functional

                                   5   capacity ("RFC") or what work, if any, the claimant is capable of performing on a sustained basis,

                                   6   despite the claimant’s impairment or impairments. 20 C.F.R. § 404.1520(e). If the claimant can

                                   7   perform such work, he is not disabled. 20 C.F.R. § 404.1520(f). RFC is the application of a legal

                                   8   standard to the medical facts concerning the claimant's physical capacity. 20 C.F.R. § 404.1545(a).

                                   9   If the claimant meets the burden of establishing an inability to perform prior work, the

                                  10   Commissioner must show, at step five, that the claimant can perform other substantial gainful

                                  11   work that exists in the national economy. Reddick, 157 F.3d 715 at 721. The claimant bears the

                                  12   burden of proof in steps one through four. Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2001). The burden shifts to the Commissioner in step five. Id. at 954.

                                  14                                   III.   THE ALJ’S DECISION

                                  15          On January 12, 2016, the ALJ issued an unfavorable decision. (AR 205-19.) At step one,

                                  16   the ALJ determined that Plaintiff had not engaged in substantial gainful activity since November

                                  17   29, 2012, the protected application date. (AR 207.)

                                  18          At step two, the ALJ identified the following severe impairments: congestive heart failure

                                  19   secondary to dilated cardiomyopathy likely caused by cocaine abuse, hypertension, a depressive

                                  20   disorder, an anxiety disorder, antisocial personality traits, and a polysubstance use disorder (in

                                  21   remission). (AR 207.)

                                  22          At step three, the ALJ found that Plaintiff did not have an impairment or combination of

                                  23   impairments that med or medically equaled a listed impairment. (AR 208-09.)

                                  24          At step four, the ALJ determined that Plaintiff had the RFC to perform light work,

                                  25   including lifting and carrying ten pounds frequently and twenty pounds occasionally, and sitting,

                                  26   standing, or walking for six hours each in an eight-hour workday. (AR 210.) Plaintiff could climb

                                  27   ramps and stairs, balance, stoop, kneel, crouch, and crawl occasionally, and could not climb

                                  28   ladders, ropes, or scaffolds. Plaintiff was also limited to simple repetitive work with no public
                                                                                         6
                                   1   interaction. (AR 210.)

                                   2           With respect to Plaintiff's testimony, the ALJ found that Plaintiff's impairments

                                   3   "reasonably could be expected to cause some alleged symptoms; however, the claimant's

                                   4   statements concerning the intensity, persistence and limiting effects of these symptoms are not

                                   5   entirely credible . . . ." (AR 211.) First, the ALJ looked at the medical evidence. In summarizing

                                   6   the evidence, the ALJ noted that following a hernia surgery in July 2015, Plaintiff reported good

                                   7   recovery to his psychologist. (AR 212.) The ALJ also observed that there was "very little

                                   8   evidence from 2014," during which Plaintiff was incarcerated for part of that time, "so his medical

                                   9   condition during most of that year is unknown but may be presumed to be stable because he

                                  10   apparently needed no other treatment." (AR 212.) The ALJ further stated that Plaintiff testified

                                  11   that he last used cocaine in January 2015, and that "[t]he lack of emergency treatment or cardiac

                                  12   exacerbations is consistent with abstention from cocaine and demonstrates that when he does not
Northern District of California
 United States District Court




                                  13   abuse cocaine, his medical condition improves and requires only routine care, including adherence

                                  14   to his medication regimen." (AR 212.)

                                  15           As to the medical opinions, the ALJ gave Dr. Swift's opinion less weight because it was

                                  16   not well supported by treatment notes. (AR 213.) For example, Dr. Swift opined that Plaintiff

                                  17   would have problems with bending, squatting, and kneeling due to knee problems, but there was

                                  18   no medical evidence indicating any knee problems. The ALJ also found that Dr. Swift's opinion

                                  19   did not appear to be based on a comprehensive physical examination and was not consistent with

                                  20   the longitudinal record, and that it was unclear if Dr. Swift had personally examined or treated

                                  21   Plaintiff. The ALJ also stated that there was no evidence Dr. Swift was aware of Plaintiff's

                                  22   cocaine abuse, which might have altered her conclusions. (AR 213.)

                                  23           Next, the ALJ gave Dr. McMillan's opinion some weight. (AR 213.) The ALJ found that

                                  24   Dr. McMillan was apparently unaware of the extent of Plaintiff's cocaine abuse, and his opinion

                                  25   might have differed if he had known. The ALJ also explained that there was no explanation for

                                  26   the need for a break after each hour of standing, and specifically did not adopt that limitation. (AR

                                  27   213.)

                                  28           The ALJ gave Dr. Patel's opinion no weight because there was no evidence Dr. Patel had
                                                                                         7
                                   1   examined or treated Plaintiff at the time of his opinion. (AR 213.)

                                   2           The ALJ gave Nurse Practitioner Gunarto's opinion little to no weight because her

                                   3   conclusions were more extreme than warranted by the record. (AR 214.) The ALJ also raised

                                   4   concerns that her opinion was based on Plaintiff's subjective statements. (AR 214.)

                                   5           The ALJ stated that the state agency consultants concluded that Plaintiff should be limited

                                   6   to a range of sedentary to light work, and that Plaintiff could lift and carry ten pounds frequently

                                   7   and twenty pounds occasionally based primarily on the congestive heart failure. (AR 214.) The

                                   8   ALJ gave these opinions some weight because the consultants did not have all of the medical

                                   9   records to review or Dr. Biller's testimony.

                                  10           The ALJ found that Dr. Biller's testimony "help[ed] illuminate the issues in the complex

                                  11   and lengthy medical record," although Dr. Biller did not express an opinion about Plaintiff's

                                  12   functional ability. (AR 214.)
Northern District of California
 United States District Court




                                  13           The ALJ gave great weight to Dr. Kalich's opinion, finding it to be "well reasoned and

                                  14   thorough." (AR 216.)

                                  15           The ALJ gave little weight to Dr. AAmes's opinion. (AR 217.) First, the ALJ found that

                                  16   Dr. AAmes's conclusions were inconsistent with the treatment notes, which indicated

                                  17   improvement after the hernia surgery when Plaintiff's pain was relieved and he was able to get

                                  18   better sleep. (AR 217.) Second, the ALJ concluded that Dr. AAmes had relied exclusively on

                                  19   Plaintiff's subjective reports and limitations. Third, the ALJ found there was no evidence for such

                                  20   extreme limitations because the severity of the symptoms persisted for far less than twelve

                                  21   months, and there was no reason to believe that Plaintiff's symptoms would not improve

                                  22   substantially with his improving physical condition and abstention from substance abuse. (AR

                                  23   217.)

                                  24           The ALJ then found that Plaintiff's credibility was undermined by his criminal history and

                                  25   substance abuse history. (AR 217.) He also noted that both Dr. Kalich and Dr. McMillan

                                  26   concluded that Plaintiff was capable of a range of work. (AR 217.) Further, there was evidence

                                  27   that Plaintiff had lied about a physical condition to receive a benefit in prison, and that he had also

                                  28   embellished his social security application by originally alleging an onset date in 2002. (AR 217.)
                                                                                          8
                                   1   The ALJ also found that Plaintiff failed to comply with his prescriptions and abused cocaine,

                                   2   likely causing the heart failure exacerbations. (AR 217-18.) Moreover, Plaintiff was capable of

                                   3   obtaining his own meals, shopping, caring for basic hygiene, and taking public transportation,

                                   4   which was evidence of fairly normal activity. (AR 218.) The ALJ also explained that when

                                   5   incarcerated in 2014 and presumably not using drugs, Plaintiff required no medical treatment other

                                   6   than his prescriptions, and there was no evidence he was unable to endure the activity levels

                                   7   required while in jail. (AR 218.) Thus, the ALJ concluded "that the routine medical treatment for

                                   8   his symptoms, when he was compliant and not using drugs, the opinions of Drs. Kalich and

                                   9   McMillan, and the opinions of the State agency reviewers constitute persuasive reasons for

                                  10   rejecting [Plaintiff's] allegations and testimony of more severe symptoms." (AR 218.)

                                  11          At step five, the ALJ found that Plaintiff had no past relevant work. (AR 218.) The ALJ

                                  12   concluded that based on Plaintiff's RFC, age, education, and work experience in conjunction with
Northern District of California
 United States District Court




                                  13   the Medical-Vocational Guidelines, there were approximately 1,600 separate sedentary and light

                                  14   unskilled occupations available to Plaintiff, with each occupation representing numerous jobs in

                                  15   the national economy. (AR 219.) Accordingly, the ALJ concluded that Plaintiff was not disabled.

                                  16                                        IV.     DISCUSSION
                                  17          In his motion for summary judgment, Plaintiff argues that the ALJ erred because: (1) the

                                  18   ALJ failed to fully and adequately develop the record, (2) the ALJ improperly omitted PTSD and

                                  19   COPD as severe impairments at Step Two, (3) the ALJ improperly rejected medical opinions, (4)

                                  20   the ALJ incorrectly evaluated Plaintiff's credibility, and (5) the ALJ erroneously failed to obtain

                                  21   vocational expert testimony.2

                                  22          A.    Development of the Record
                                  23          Plaintiff asserts that the ALJ erred by failing to obtain: (1) Plaintiff's medical records from

                                  24   his 2014 incarceration, (2) updated records from Alta Bates Summit Medical Center, (3) mental

                                  25   health records from Plaintiff's prior incarcerations, and (4) updated records from Dr. AAmes.

                                  26
                                  27   2
                                         Plaintiff also argues that the ALJ's RFC finding did not accurately reflect Plaintiff's limitation;
                                  28   this argument, however, is dependent on the other alleged errors identified by Plaintiff. (See Plf.'s
                                       Mot. at 23-24.)
                                                                                         9
                                   1   (Plf.'s Mot. at 9.) In general, the ALJ has an independent duty to fully and fairly develop the

                                   2   record in social security cases. Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).

                                   3   "Ambiguous evidence, or the ALJ's own finding that the record is inadequate to allow for proper

                                   4   evaluation of the evidence, triggers the ALJ's duty to conduct an appropriate inquiry." Id. "The

                                   5   ALJ's duty to develop the record fully is also heightened where the claimant may be mentally ill

                                   6   and thus unable to protect her own interests." Id.

                                   7          The Court finds that the ALJ failed to develop the record. Specifically, the ALJ was aware

                                   8   at the hearing that Plaintiff's counsel had not exercised due diligence in ensuring that the record

                                   9   was complete. (AR 24.) Moreover, the ALJ was aware that the record was missing mental health

                                  10   records from Plaintiff's prior incarcerations, that Plaintiff was still seeing Dr. AAmes, and that

                                  11   Plaintiff had been hospitalized but that the records were not in evidence. (See AR 54, 87-88, 212.)

                                  12   While the ALJ did not specifically find that the evidence was ambiguous or insufficient to render a
Northern District of California
 United States District Court




                                  13   decision, he acknowledged the lack of records repeatedly in his opinion. (See AR 212, 216, 218;

                                  14   see also Tonapetyan, 242 F.3d at 1150 (finding that the ALJ failed to develop the record even

                                  15   where the ALJ "did not specifically find that the evidence of [the claimant's] mental impairment

                                  16   was ambiguous, or that he lacked sufficient evidence to render a decision").)

                                  17          Moreover, the failure to develop the record was not harmless because the ALJ relied on the

                                  18   lack of evidence in coming to his conclusions. For example, the ALJ found there was no evidence

                                  19   that Plaintiff had any medical problems while he was incarcerated in 2014, before making the

                                  20   "reasonable inference that he was taking his medications . . . and refrained from drug abuse while

                                  21   in jail," and that "his condition was relatively stable." (AR 215.) Records from Plaintiff's 2014

                                  22   incarceration, however, show that Plaintiff was hospitalized for congestive heart failure, during

                                  23   which "a lot of fluid" was drained from Plaintiff. (AR 2414.) This contradicts the ALJ's finding

                                  24   that Plaintiff had no medical problems and was relatively stable. (AR 215.)

                                  25          Likewise, the ALJ noted that there was "no evidence of treatment for any psychological

                                  26   problem until March 2015," but mental health records from Plaintiff's incarcerations show that he

                                  27   received treatment for depression and PTSD two years prior to March 10, 2014. (AR 2463.)

                                  28   Those records also indicated psychiatric treatments in 2013. (AR 2465.) Records from 2010 and
                                                                                         10
                                   1   2011 also appear to show treatment, including various progress notes with a psychiatric social

                                   2   worker from February 2010 and June 2010, and a referral to Plaintiff's former therapist in July

                                   3   2011. (AR 2469, 2476, 2480.)

                                   4          Additionally, in rejecting Dr. AAmes's opinion, the ALJ relied in part on Plaintiff's

                                   5   improvement, namely that Plaintiff was able to get better sleep. (AR 217.) In so concluding, the

                                   6   ALJ reviewed Dr. AAmes's notes through September 2015. Treatment notes between September

                                   7   2015 and the December 2015 hearing, however, continued to document night terrors and fatigue.

                                   8   (AR 2708, 2717.)

                                   9          The Court therefore concludes that the ALJ erred in not developing the record, requiring

                                  10   remand for further proceedings.

                                  11          B.    Step Two Impairments
                                  12          Second, Plaintiff argues that the ALJ erred at Step Two by failing to include PTSD and
Northern District of California
 United States District Court




                                  13   COPD as severe impairments. (Plf.'s Mot. at 11-13.) An impairment is "severe" if it significantly

                                  14   limits a claimant's ability to perform basic work activities for a consecutive twelve-month period.

                                  15   Smolen, 80 F.3d at 1290.

                                  16          With respect to Plaintiff's PTSD, the Court finds no reversible error. Even assuming

                                  17   Plaintiff's PTSD should have been listed at Step Two, any error was harmless because Plaintiff

                                  18   fails to explain how symptoms of his PTSD differ from the symptoms of the depressive disorder,

                                  19   anxiety disorder, and antisocial personality traits that the ALJ found severe. (See AR 207.) On

                                  20   reply, Plaintiff argues that Plaintiff's PTSD causes angry outbursts, hypervigilance, and

                                  21   suspiciousness that cause significant difficulty interacting with others. (Plf.'s Reply at 5.) The

                                  22   ALJ, however, specifically considered Plaintiff's limitations in interacting with others, as he found

                                  23   that Plaintiff could not interact with the public. In so finding, the ALJ gave great weight to Dr.

                                  24   Kalich's opinion, which did not diagnose PTSD but found antisocial personality traits. (AR 215.)

                                  25   Additionally, Dr. Kalich concluded Plaintiff would have moderate difficulties with social

                                  26   interactions, evidenced by his guarded and distrustful interactions with Dr. Kalich, his violent

                                  27   history, and his lack of insight of these problems. Thus, Plaintiff fails to show why not listing

                                  28   Plaintiff's PTSD at Step Two would be prejudicial when Plaintiff's difficulties interacting with
                                                                                        11
                                   1   others was already considered.

                                   2           As to Plaintiff's COPD, the Court finds that the failure to develop the record affects any

                                   3   determination of whether the COPD was severe. The ALJ found that the medical evidence

                                   4   indicated mild COPD symptoms, pointing, in part, to the lack of evidence from 2014 which the

                                   5   ALJ "presumed to be stable because [Plaintiff] apparently needed no emergency or other

                                   6   treatment." (AR 212.) Alta Bates medical records which were not in the record before the ALJ,

                                   7   however, indicate treatment for breathing problems, possibly exacerbated by Plaintiff's COPD.

                                   8   (E.g., AR 2576 (July 2014 hospital visit for breathing problems, noting COPD exacerbation).)

                                   9   Further, while Defendant argues that impairments caused by COPD were already considered by

                                  10   the ALJ, it is not clear the ALJ considered the breathing problems as part of the other identified

                                  11   severe impairments. Accordingly, the Court finds that on remand, the ALJ should consider

                                  12   whether Plaintiff's COPD was a severe impairment in light of the full record.
Northern District of California
 United States District Court




                                  13          C.     Medical Opinion Evidence
                                  14           Third, Plaintiff challenges the ALJ's evaluation of the opinions of Dr. AAmes, Dr. Kalich,

                                  15   Dr. McMillan, Dr. Swift, Nurse Practitioner Gunarto, Dr. Patel, and the state agency doctors.

                                  16   (Plf.'s Mot. at 14-19.)

                                  17           The court "distinguish[es] among the opinions of three types of physicians: (1) those who

                                  18   treat the claimant (treating physicians); (2) those who examine but do not treat the claimant

                                  19   (examining physicians); and (3) those who neither examine nor treat the claimant (nonexamining

                                  20   physicians)." Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). "As a general rule, more weight

                                  21   should be given to the opinion of a treating source than to the opinion of doctors who do not treat

                                  22   the claimant." Id. (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)). "At least where

                                  23   the treating doctor's opinion is not contradicted by another doctor, it may be rejected only for 'clear

                                  24   and convincing reasons." Id. (quoting Baxter v. Sullivan, 923 F.3d 1391, 1396 (9th Cir. 1991)). If

                                  25   a treating physician's medical opinion is contradicted by another doctor, the ALJ must identify

                                  26   specific legitimate reasons supported by substantial evidence. Id.

                                  27               i.    Dr. AAmes
                                  28           Plaintiff challenges each of the reasons the ALJ gave for giving Dr. AAmes's opinion little
                                                                                         12
                                   1   weight. First, the ALJ found that Dr. AAmes's conclusions were inconsistent with the treatment

                                   2   notes because the treatment notes indicated improvement after the hernia surgery, specifically with

                                   3   Plaintiff's sleep. (AR 217.) As discussed above, the ALJ's finding may be affected by considering

                                   4   Dr. AAmes's later treatment notes not in the record before the ALJ, as Dr. AAmes found that

                                   5   Plaintiff was still suffering night terrors. (AR 2708.) Moreover, the error is not harmless. The

                                   6   Ninth Circuit has cautioned that particularly in the context of mental health issues, it is error to

                                   7   reject testimony "merely because symptoms wax and wane in the course of treatment. Cycles of

                                   8   improvement and debilitating symptoms are a common occurrence, and in such circumstances it is

                                   9   error for an ALJ to pick out a few isolated instances of improvement over a period of months or

                                  10   years and to treat them as a basis for concluding a claimant is capable of working." Garrison v.

                                  11   Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). Thus, the later treatment notes may affect whether the

                                  12   ALJ could discount Dr. AAmes's opinion based on Plaintiff's improvements.
Northern District of California
 United States District Court




                                  13          Second, the ALJ concluded that Dr. AAmes "apparently relied exclusively on the

                                  14   subjective report of symptoms and limitations provided by the claimant, and seemed uncritically

                                  15   to accept as true most, if not all, of what the claimant reported." (AR 217.) The Court finds this is

                                  16   not a specific, legitimate reason for ejecting Dr. AAmes's opinion. Dr. AAmes's treatment notes

                                  17   contained observations including Plaintiff's difficulty walking, fatigue, sadness, anxiety, blunted

                                  18   emotions, difficulty with focus, apprehension, freezing up when asked about his past trauma,

                                  19   embarrassment, and physical discomfort. (AR 2119, 2123, 2125, 2127, 2129, 2133.) Dr. AAmes

                                  20   also conducted screenings, after which he diagnosed PTSD and impacts on functioning. (See AR

                                  21   2127.) In short, Dr. AAmes's opinions were not based solely on Plaintiff's subjective reports but

                                  22   his own observations of Plaintiff's behavior. Indeed, the Ninth Circuit has acknowledged that

                                  23   "[p]sychiatric evaluations may appear subjective, especially compared to evaluation in other

                                  24   medical fields. Diagnoses will always depend in part on the patient's self-report, as well as on the

                                  25   clinician's observations of the patient. But such is the nature of psychiatry." Buck v. Berryhill,

                                  26   869 F.3d 1040, 1049 (9th Cir. 2017).

                                  27          Finally, the ALJ concluded there was no evidence that the extreme limitations identified by

                                  28   Dr. AAmes persisted from the onset date to September 2015, indicating that the severity persisted
                                                                                         13
                                   1   for less than 12 months. (AR 217.) The ALJ also noted that the claimant's improved physical

                                   2   condition and possible abstention from substance abuse could cause his symptoms to further

                                   3   improve. As discussed above, the additional medical records, not before the ALJ, could affect

                                   4   such a finding. Accordingly, the Court finds that remand for further proceedings is appropriate as

                                   5   to the weight given to Dr. AAmes's opinion.

                                   6              ii.   Dr. Kalich
                                   7          Plaintiff challenges the ALJ's failure to include limitations from Dr. Kalich, despite giving

                                   8   her opinion great weight. (Plf.'s Mot. at 17.) Specifically, Dr. Kalich found Plaintiff would have

                                   9   moderate to marked impairment in social interactions, which would likely give him "great

                                  10   difficulty appropriately responding to criticism or feedback from others in a work environment."

                                  11   (AR 1843-44.) The ALJ, however, only found that Plaintiff should be limited to no public

                                  12   interaction, but did not address her opinion as to her ability to work with others. (See AR 215-16.)
Northern District of California
 United States District Court




                                  13          While Defendant responds that an ALJ is not required to adopt every limitation assessed

                                  14   by a physician in the RFC, here, the ALJ essentially rejected Dr. Kalich's opinion regarding

                                  15   Plaintiff's ability to work with others without explanation. (See Def.'s Opp'n at 12.) The ALJ

                                  16   cannot give great weight to Dr. Kalich's opinion and then disregard her opinion regarding

                                  17   Plaintiff's ability to work with others. See Tonapetyan, 242 F.3d at 1150-51 (where the ALJ

                                  18   heavily relied on the doctor's testimony, "the ALJ was not free to ignore [the doctor's]

                                  19   equivocations and his concern over the lack of a complete record . . . . Moreover, he was not free

                                  20   to ignore [the doctor's] specific recommendation that a more detailed report . . . be obtained");

                                  21   Shafer v. Barnhart, 120 Fed. Appx. 688, 693 (9th Cir. 2005) (holding that the ALJ "is not free to

                                  22   assign controlling weight to Dr. Harris' opinion regarding Claimant's residual functional capacity

                                  23   and yet disregard without explanation that portion of Dr. Harris' opinion regarding anxiety induced

                                  24   hyperventilation syndrome resulting in fatigue"). The Court finds that remand for further

                                  25   proceedings on this issue is warranted.

                                  26             iii.   Dr. McMillan
                                  27          Plaintiff also challenges the ALJ's consideration of Dr. McMillan's findings that Plaintiff

                                  28   needed a break after each hour of standing, and that Plaintiff should avoid work environments with
                                                                                        14
                                   1   humidity or prolonged exposure to dust and fumes. (Plf.'s Mot. at 18.)

                                   2          The Court finds no error as to the ALJ's rejection of Plaintiff's need for a break after each

                                   3   hour of standing. The ALJ found that there was no explanation for this specific need, after noting

                                   4   that Dr. McMillan had observed 2+ edema on Plaintiff's left leg but that his gait was normal and

                                   5   there were otherwise "normal clinical signs, including no indication of knee problems, no evidence

                                   6   of wheezing, regular cardiac rhythm, normal reflexes, and normal sensory findings." (AR 213.)

                                   7   Plaintiff argues that there was swelling, but swelling alone does not necessarily require hourly

                                   8   breaks, particularly when Plaintiff's gait was normal and the clinical signs were otherwise normal.

                                   9   Plaintiff cites no authority or evidence that swelling or edema would require hourly breaks.

                                  10          The Court, however, finds error as to the ALJ's consideration of Dr. McMillan's finding

                                  11   regarding humidity and dust and fumes. The ALJ provided no apparent explanation for not

                                  12   considering this finding, other than that the ALJ giving "some weight" to Dr. McMillan's finding
Northern District of California
 United States District Court




                                  13   generally because he may not have been unaware of the extent of Plaintiff's cocaine abuse. (AR

                                  14   213.) It is unclear how the extent of Plaintiff's cocaine abuse may have affected Plaintiff's ability

                                  15   to work in certain environments, and neither the ALJ nor Defendant offers any explanation. The

                                  16   Court finds error as to this issue, and remands for further proceedings on this issue.

                                  17              iv.   Dr. Swift
                                  18          Plaintiff also challenges the ALJ's rejection of Dr. Swift's opinion. (Plf.'s Mot. at 18-19.)

                                  19   The ALJ rejected Dr. Swift's opinion because the records did not show that he was examined or

                                  20   personally treated by Dr. Swift, that her opinion was not well supported by treatment notes, and

                                  21   did not appear to be based on a comprehensive physical examination. (AR 213.) The ALJ also

                                  22   noted that Dr. Swift may not have been aware of Plaintiff's continued cocaine abuse. (AR 213.)

                                  23          The Court finds no error. Specifically, the ALJ found that Dr. Swift's opinion was not

                                  24   supported by her treatment notes, using as an example the lack of any knee problems despite

                                  25   finding that Plaintiff would have problems with bending, squatting, and kneeling due to knee

                                  26   problems. (AR 213.) A finding of such limitations with no support in the record could limit the

                                  27   weight given to Dr. Swift's opinion as a whole. See Rollins v. Massnari, 261 F.3d 853, 856 (9th

                                  28   Cir. 2001) (finding adequate reasons for the ALJ's rejection of a doctor's opinion where the
                                                                                         15
                                   1   doctor's recommendations "were not supported by any finding made by any doctor, including Dr.

                                   2   Young").

                                   3               v.   Nurse Practitioner Gunarto, Dr. Patel, State Agency Medical Consultants
                                   4          Finally, Plaintiff generally contends the ALJ erred in rejecting the opinions of other

                                   5   medical sources who opined that Plaintiff was limited to sedentary or less than sedentary work.

                                   6   (Plf.'s Mot. at 19.) Plaintiff provides almost no explanation for how he asserts the ALJ erred, only

                                   7   stating that "[t]he ALJ erroneously rejected each of these opinions without adequate reasons

                                   8   supported by substantial evidence in favor of his own RFC that is less restrictive than any treating,

                                   9   examining, or nonexamining medical source opinion in the record." (Id.) The Court finds the ALJ

                                  10   did not err, as he explained why he adequately explained why he rejected each opinion.

                                  11          First, the ALJ gave little to no weight to Nurse Practitioner Gunarto's opinion because her

                                  12   opinion appeared to be based solely on Plaintiff's subjective statements. (AR 214.) Plaintiff does
Northern District of California
 United States District Court




                                  13   not challenge this finding, nor does he cite to any evidence in the record that supports her opinion.

                                  14          Second, the ALJ rejected Dr. Patel's opinion because there was no evidence that Dr. Patel

                                  15   had examined Plaintiff or was treating him at the time of his opinion. (AR 213.) Again, Plaintiff

                                  16   provides no explanation for why this is not a specific or legitimate reason for rejecting the opinion.

                                  17          Third, the ALJ gave some weight to the state agency consultants. (AR 214.) While it

                                  18   appears the ALJ erred in stating that the state agency consultants concluded that Plaintiff should

                                  19   be limited to a range of sedentary to light work because they in fact found that Plaintiff should be

                                  20   limited to sedentary work, the Court finds no reversible error as the ALJ ultimately gave these

                                  21   opinions only some weight on the ground that the consultants did not have all of the medical

                                  22   records to review or the benefit of Dr. Biller's testimony. (AR 214; see also AR 165 (finding

                                  23   maximum sustained work capability of sedentary work).) Notably, Plaintiff does not explain how

                                  24   this misstatement of the state agency consultants' conclusions affect the ALJ's RFC or disability

                                  25   finding, particularly when the ALJ ultimately identified both light and sedentary level jobs

                                  26   available to Plaintiff. (AR 219; see also Def.'s Opp'n at 15.)

                                  27          D.    Plaintiff's Credibility
                                  28          Fourth, Plaintiff argues that the ALJ erred by not providing clear and convincing reasons in
                                                                                        16
                                   1   rejecting Plaintiff's allegations and testimony of more severe symptoms. (Plf.'s Mot. at 20-23.) In

                                   2   evaluating a claimant's testimony regarding subjective pain or other symptoms, an ALJ must

                                   3   engage in a two-step inquiry. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). An ALJ must

                                   4   first "determine whether the claimant has presented objective medical evidence of an underlying

                                   5   impairment which could reasonably be expected to produce the pain or other symptoms."

                                   6   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal quotations and citations

                                   7   omitted). At this step, a claimant need not show that her impairment "could reasonably be

                                   8   expected to cause the severity of the symptom she has alleged; she need only show that it could

                                   9   reasonably have caused some degree of the symptom." Id. (internal quotation and citations

                                  10   omitted). Next, if a claimant meets this first prong and there is no evidence of malingering, the

                                  11   ALJ must then provide "specific, clear, and convincing reasons" for rejecting a claimant's

                                  12   testimony about the severity of her symptoms. Id.
Northern District of California
 United States District Court




                                  13           The Court finds that the ALJ erred by not specifically identifying which of Plaintiff's

                                  14   statements he found not credible and why. The Ninth Circuit has found error where an ALJ

                                  15   concluded that a claimant's functional limitations were less serious than alleged "based on

                                  16   unspecified claimant testimony and a summary of medical evidence." Brown-Hunter v. Colvin,

                                  17   806 F.3d 487, 493 (9th Cir. 2015). Specifically, the ALJ "simply stated her non-credibility

                                  18   conclusion and then summarized the medical evidence supporting her RFC determination. This is

                                  19   not the sort of explanation or the kind of 'specific reasons' [the court] must have in order to review

                                  20   the ALJ's decision meaningfully, so that [the court] may ensure that the claimant's testimony was

                                  21   not arbitrarily discredited." Id. at 494.

                                  22           Here, the ALJ gave reasons generally for why he found Plaintiff's statements concerning

                                  23   his "more severe symptoms" to be less credible, but did not identify which of Plaintiff's statements

                                  24   specifically was inconsistent with which medical findings or opinions. Instead, the ALJ appeared

                                  25   to be discounting Plaintiff's general claim of disability, stating that "[i]n alleging disability, the

                                  26   claimant essentially asserted that he could perform no substantial gainful activity on a sustained

                                  27   basis as a result of his symptoms." (AR 218.) The ALJ did not identify any of the symptoms that

                                  28   he found non-credible, or more "severe" than the RFC he determined. While Defendant argues
                                                                                          17
                                   1   that the ALJ identified several reasons why he did not believe Plaintiff to be so limited, this is a

                                   2   separate issue from the ALJ's failure to identify which specific testimony he was rejecting.

                                   3   Contrast with Neona M. v. Comm'r of Soc. Sec., Case No. 18-5468-BAT, 2019 U.S. Dist. LEXIS

                                   4   33977, at *4 (W.D. Wash. Mar. 4, 2019) (distinguishing Brown-Hunter where the ALJ explained

                                   5   how the medical record contradicted Plaintiff's alleged disability onset date, complaints of

                                   6   functional limitations caused by her neuropathy and spine disorder, and claimed need for a

                                   7   cane/walker); Todd B. v. Berryhill, Case No. 17-cv-1337-SB, 2018 U.S. Dist. LEXIS 106295, at

                                   8   *19-20 (D. Ore. June 26, 2018) (distinguishing Brown-Hunter where the ALJ explained that

                                   9   Plaintiff's testimony regarding his inability to move due to the pain from pancreatitis flare-ups was

                                  10   not credible because hospital records of a flare-up showed noted normal and benign findings).

                                  11   This failure to identify specific testimony and explain the inconsistencies constitutes error that

                                  12   prevents the Court from "discern[ing] the agency's path because the ALJ made only a general
Northern District of California
 United States District Court




                                  13   credibility finding without providing any reviewable reasons why [he] found [Plaintiff's]

                                  14   testimony to be not credible. . . . [P]roviding a summary of medical evidence in support of a

                                  15   residual functional capacity finding is not the same as providing clear and convincing reasons for

                                  16   finding the claimant's symptom testimony is not credible." Brown-Hunter, 806 F.3d at 494.

                                  17          Plaintiff also argues that other reasons given by the ALJ for finding Plaintiff not credible

                                  18   are not relevant. (Plf.'s Mot. at 22.) For example, the ALJ pointed to Plaintiff's apparent lying

                                  19   about having a seizure disorder to be assigned a lower bunk, as well as embellishing his social

                                  20   security claim by originally alleging an onset date in 2002. (AR 217.) Plaintiff contends such

                                  21   reasons should not be considered; the Court disagrees. Exaggerated statements about symptoms

                                  22   go to a claimant's credibility. See Turner v. Comm'r of Soc. Sec., 613 F.3d 1217, 1225 (9th Cir.

                                  23   2010) (finding the ALJ could reject the plaintiff's claims regarding mental symptoms where the

                                  24   ALJ had found that the plaintiff "was not entirely credible because he had made exaggerated

                                  25   statements about the intensity and persistence of his physical impairments"); Tommasetti v. Astrue,

                                  26   533 F.3d 1035, 1039 (9th Cir. 2008) ("The ALJ may consider many factors in weighing a

                                  27   claimant's credibility, including . . . ordinary techniques of credibility evaluation, such as the

                                  28   claimant's reputation for lying . . . and other testimony by the claimant that appears less than
                                                                                          18
                                   1   candid") (internal quotation omitted).

                                   2           Accordingly, the Court finds that the ALJ erred because he did not identify the specific

                                   3   portions of Plaintiff's testimony that he found not credible. The ALJ, however, did not err in

                                   4   relying, in part, on Plaintiff's apparent lying to find Plaintiff not credible.

                                   5          E.     Medical-Vocational Guidelines (Grids)

                                   6           Finally, Plaintiff argues that the ALJ erred by relying on the Medical-Vocational

                                   7   Guidelines rather than obtaining vocational expert testimony. (Plf.'s Mot. at 24.) "The ALJ can

                                   8   use the grids without vocational expert testimony when a non-exertional limitation is alleged

                                   9   because the grids provide for the evaluation of claimants asserting both exertional and non-

                                  10   exertional limitations." Hoopai v. Astrue, 499 F.3d 1071, 1075 (9th Cir. 2007) (internal quotation

                                  11   omitted). The grids, however, "are inapplicable when a claimant's non-exertional limitations are

                                  12   sufficiently severe so as to significantly limit the range of work permitted by the claimant's
Northern District of California
 United States District Court




                                  13   exertional limitations." Id. (internal quotation omitted).

                                  14           Plaintiff argues that the ALJ's RFC contained a significant non-exertional limitation not

                                  15   contemplated by the Grids, namely his inability to interact with the public. (Plf.'s Reply at 10.)

                                  16   The Ninth Circuit, however, has upheld the use of the Grids even when the claimant was to have

                                  17   no public interaction. See Garcia v. Comm'r of Soc. Sec., 587 Fed. Appx. 367, 370 (9th Cir. 2014)

                                  18   (upholding use of Grids where the ALJ's RFC found that the plaintiff was to have limited or no

                                  19   public contact); Angulo v. Colvin, 577 Fed. Appx. 686, 687 (9th Cir. 2014) ("The use of the grids

                                  20   was appropriate. . . . [The claimant's] postural and environmental limitations did not significantly

                                  21   limit his ability to do unskilled light of sedentary work. Nor did his restriction to nonpublic,

                                  22   simple, repetitive work."). Thus, the Court finds no error in the ALJ's use of the Grids.

                                  23           ///

                                  24           ///

                                  25           ///

                                  26           ///

                                  27           ///

                                  28           ///
                                                                                           19
                                   1                                       V.    CONCLUSION

                                   2          For the reasons stated above, the Court REMANDS the case for further proceedings,

                                   3   consistent with this opinion.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 28, 2019
                                                                                         __________________________________
                                   6                                                     KANDIS A. WESTMORE
                                   7                                                     United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    20
